Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 20, 2022

                                       No. 04-22-00326-CV

                                        Zulema J. GARZA,
                                            Appellant

                                                  v.

  Zulema J. GARZA, Jose Juan Garza, II, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-002209-D1
                             Honorable Joe Lopez, Judge Presiding


                                          ORDER
        Appellant’s brief was due by October 13, 2022, and it was not filed. On October 19,
2022, appellant filed a letter we construe as a motion for extension of time to file her brief. In
her letter, appellant states she is a pro se litigant, was unaware of her brief due date, and requests
a thirty-day extension of time. After consideration, we grant appellant’s request, and we order
appellant to file her brief by November 21, 2022. We caution appellant pro se litigants are held
to the same standards as licensed attorneys and are required to comply with the applicable rules
of appellate procedure. See e.g., Dunlap v. Trois, No. 04-19-00488-CV, 2020 WL 7633952, at
*2 (Tex. App.—San Antonio Dec. 23, 2020, no pet.) (mem. op.).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.


                                                       _________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court